


Exhibit 10.1

FIRST LOAN MODIFICATION AGREEMENT

This First Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of November 12, 2007, by and between SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at One Newton Executive Park, Suite 200, 2221 Washington Street, Newton,
Massachusetts 02462 (“Bank”) and AXS-ONE INC., a Delaware corporation with its
chief executive office located at 301 Route 17 North, Rutherford, New Jersey
07070 (“Borrower”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of July 18, 2007,
evidenced by, among other documents, a certain Second Amended and Restated Loan
and Security Agreement dated as of July 18, 2007, between Borrower and Bank (as
amended, the “Loan Agreement”). Capitalized terms used but not otherwise defined
herein shall have the same meaning as in the Loan Agreement.

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement and the Intellectual Property
Collateral as described in a certain Intellectual Property Security Agreement
dated as of October 31, 2006 (the “IP Security Agreement”) (together with any
other collateral security granted to Bank, the “Security Documents”).

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

3. DESCRIPTION OF CHANGE IN TERMS.

 

A.

Modifications to Loan Agreement.

 

1

The Loan Agreement shall be amended by deleting all references to “Advance
Request and Invoice Transmittal” and inserting in lieu thereof “Invoice
Transmittal”.

 

2

The Loan Agreement shall be amended by deleting the following appearing as
Section 2.1.1(a) thereof in its entirety:

 

“(a)

Availability.

(i) Subject to the terms of this Agreement and provided that Borrower is not
Streamline Facility Eligible, Borrower may request that Bank finance specific
Eligible Accounts. Bank may, in its good faith business discretion in each
instance, finance such Eligible Accounts by extending credit to Borrower in an
amount equal to the result of the Advance Rate multiplied by the face amount of
the Eligible Account. Bank may, in its sole discretion, change the percentage of
the Advance Rate for a particular Eligible Account on a case by case basis.

(ii) Subject to the terms of this Agreement and provided that Borrower is
Streamline Facility Eligible, Borrower may request that Bank finance Eligible
Accounts on an aggregate basis. Bank may, in its good faith business discretion
in each instance, finance Eligible Accounts on an aggregate basis by extending
credit to Borrower in an

 

 

--------------------------------------------------------------------------------






amount equal to the result of the Advance Rate multiplied by the aggregate face
amount of a summary listing of Eligible Accounts provided to Bank (the
“Aggregate Eligible Accounts”). Bank may, in its sole discretion, change the
percentage of the Advance Rate for the Aggregate Eligible Accounts on a case by
case basis.

(iii) Any Credit Extension made pursuant to the terms of subsection (i) or (ii)
above shall be hereinafter referred to as an “Advance”. When Bank makes an
Advance, the Eligible Account or the Aggregate Eligible Accounts each become a
separate “Financed Receivable”.”

and inserting in lieu thereof the following:

“(a) Availability. Subject to the terms of this Agreement, Borrower may request
that Bank finance specific Eligible Accounts. Bank may, in its good faith
business discretion in each instance, finance such Eligible Accounts by
extending credit to Borrower in an amount equal to the result of the Advance
Rate multiplied by the face amount of the Eligible Account (the “Advance”). Bank
may, in its sole discretion, change the percentage of the Advance Rate for a
particular Eligible Account on a case by case basis. When Bank makes an Advance,
the Eligible Account becomes a “Financed Receivable.””

 

3

The Loan Agreement shall be amended by deleting the following appearing as
Section 2.1.1(c) thereof in its entirety:

“(c) Borrowing Procedure. Borrower will deliver an Advance Request and Invoice
Transmittal in the form attached hereto as Exhibit C signed by a Responsible
Officer for each Advance it requests, accompanied by an accounts receivable
aging, if Borrower is then Streamline Facility Eligible, or by invoices, if
Borrower is not Streamline Facility Eligible. Bank may rely on information set
forth in or provided with the Advance Request and Invoice Transmittal.”

and inserting in lieu thereof the following:

“(c) Borrowing Procedure. Borrower will deliver an Invoice Transmittal for each
Eligible Account it offers. Bank may rely on information set forth in or
provided with the Invoice Transmittal.”

 

4

The Loan Agreement shall be amended by deleting the following appearing as
Section 2.1.1(d) thereof in its entirety:

“(d) Credit Quality; Confirmations. Bank may, at its option, conduct a credit
check of the Account Debtor for each Account requested by Borrower for financing
hereunder in order to approve any such Account Debtor’s credit before agreeing
to finance such Account. At any time at which Borrower is not Streamline
Facility Eligible, Bank may also verify directly with the respective Account
Debtors the validity, amount and other matters relating to the Accounts
(including confirmations of Borrower’s representations in Section 5.3) by means
of mail, telephone or otherwise, either in the name of Borrower or Bank from
time to time in its sole discretion.”

 

 

--------------------------------------------------------------------------------






and inserting in lieu thereof the following:

“(d) Credit Quality; Confirmations. Bank may, at its option, conduct a credit
check of the Account Debtor for each Account requested by Borrower for financing
hereunder in order to approve any such Account Debtor’s credit before agreeing
to finance such Account. Bank may also verify directly with the respective
Account Debtors the validity, amount and other matters relating to the Accounts
(including confirmations of Borrower’s representations in Section 5.3) by means
of mail, telephone or otherwise, either in the name of Borrower or Bank from
time to time in its sole discretion.”

 

5

The Loan Agreement shall be amended by deleting the following appearing as
Section 2.1.1(h) thereof in its entirety:

“(h) Suspension of Advances. Borrower’s ability to request that Bank finance
Eligible Accounts and Aggregate Eligible Accounts hereunder will terminate if,
in Bank’s sole discretion, there has been a material adverse change in the
general affairs, management, results of operation, condition (financial or
otherwise) or the prospect of repayment of the Obligations, or there has been
any material adverse deviation by Borrower from the most recent business plan of
Borrower presented to and accepted by Bank prior to the execution of this
Agreement.”

and inserting in lieu thereof the following:

“(h) Suspension of Advances. Borrower’s ability to request that Bank finance
Eligible Accounts hereunder will terminate if, in Bank’s sole discretion, there
has been a material adverse change in the general affairs, management, results
of operation, condition (financial or otherwise) or the prospect of repayment of
the Obligations, or there has been any material adverse deviation by Borrower
from the most recent business plan of Borrower presented to and accepted by Bank
prior to the execution of this Agreement.”

 

6

The Loan Agreement shall be amended by deleting the following appearing as
Sections 2.1.1(i) and 2.1.1(j) thereof in their entirety:

“(i) End of Streamline Facility Eligible Status. On any day that Borrower ceases
to be Streamline Facility Eligible, all outstanding Advances made based on
Aggregate Eligible Accounts shall, upon notice to Borrower, be immediately due
and payable, together with all Finance Charges and Collateral Handling Fees
accrued thereon. Provided no Event of Default then exists hereunder and subject
to the terms of this Agreement, Bank may, in its good faith business discretion
in each instance, agree to refinance such Advances with new Advances made based
on specific Eligible Accounts. In connection with same, Borrower shall deliver
to Bank an Advance Request and Invoice Transmittal containing detailed invoice
reporting, signed by a Responsible Officer, together with a current accounts
receivable aging and a copy of each invoice, all in accordance with Section
6.2(g) hereof and Bank, in its good faith business discretion in each instance,
may finance same (in accordance with this Agreement, including, without
limitation, Section 2.1.1 hereof). Each Eligible Account financed shall
thereafter be deemed to be a Financed Receivable for purposes of this Agreement.
If, following such determination, the outstanding principal amount of the
Obligations exceeds the amount of Advances Bank has

 

 

--------------------------------------------------------------------------------






agreed to make based on specific Eligible Accounts, Borrower shall immediately
pay to Bank the excess and, in connection with same, hereby irrevocably
authorizes Bank to debit any account of Borrower maintained by Borrower with
Bank or any of Bank’s Affiliates for the amount of such excess.

(j) Commencement of Streamline Facility Eligible Status. On any day that
Borrower becomes Streamline Facility Eligible, provided no Event of Default then
exists hereunder and subject to the terms of this Agreement, Bank may, in its
good faith business discretion in each instance, agree to refinance such
Advances with new Advances made based on Aggregate Eligible Accounts (provided
that Borrower has sufficient availability based upon its accounts receivable
aging). In connection with same, Borrower shall deliver to Bank an Advance
Request and Invoice Transmittal signed by a Responsible Officer, together with a
current summary of Borrower’s accounts receivable aging, all in accordance with
Section 6.2(h) hereof and Bank, in its good faith business discretion in each
instance, may finance same (in accordance with this Agreement, including,
without limitation, Section 2.1.1 hereof). Each Aggregate Eligible Account
financed shall thereafter be deemed to be a Financed Receivable for purposes of
this Agreement. If, following such refinancing, the outstanding principal amount
of the Obligations exceeds the amount of Advances Bank has made based on
Aggregate Eligible Accounts, Borrower shall immediately pay to Bank the excess
and, in connection with same, hereby irrevocably authorizes Bank to debit any
account of Borrower maintained by Borrower with Bank or any of Bank’s Affiliates
for the amount of such excess.”

and inserting in lieu thereof the following:

 

“

(i)

Intentionally omitted.

 

(j)

Intentionally omitted.”

 

7

The Loan Agreement shall be amended by deleting the following text appearing in
Section 2.2.3 thereof:

“Except as otherwise provided in Section 2.3.1(b)(i), the Finance Charge is
payable when the Advance made based on such Financed Receivable is payable in
accordance with Section 2.3 hereof.”

and inserting in lieu thereof the following:

“The Finance Charge is payable when the Advance made based on such Financed
Receivable is payable in accordance with Section 2.3 hereof.”

 

8

The Loan Agreement shall be amended by deleting the following text appearing in
Section 2.2.4 thereof:

“For any time at which Borrower is not Streamline Facility Eligible, Borrower
will pay to Bank a collateral handling fee equal to 0.25% per month of the
Financed Receivable Balance for each Financed Receivable outstanding based upon
a 360 day year (the “Collateral Handling Fee”). This fee is charged on a daily
basis which is equal to the Collateral Handling Fee divided by 30, multiplied by
the number of days each such Financed Receivable is outstanding,

 

 

--------------------------------------------------------------------------------






multiplied by the outstanding Financed Receivable Balance. Except as otherwise
provided in Section 2.3.1(b)(i), the Collateral Handling Fee is payable when the
Advance made based on such Financed Receivable is payable in accordance with
Section 2.3 hereof.”

and inserting in lieu thereof the following:

“Borrower will pay to Bank a collateral handling fee equal to 0.25% per month of
the Financed Receivable Balance for each Financed Receivable outstanding based
upon a 360 day year (the “Collateral Handling Fee”). This fee is charged on a
daily basis which is equal to the Collateral Handling Fee divided by 30,
multiplied by the number of days each such Financed Receivable is outstanding,
multiplied by the outstanding Financed Receivable Balance. The Collateral
Handling Fee is payable when the Advance made based on such Financed Receivable
is payable in accordance with Section 2.3 hereof.”

 

9

The Loan Agreement shall be amended by deleting the following appearing as
Section 2.3.1 thereof in its entirety:

 

“

2.3.1 Repayment.

(a) With respect to Advances made based on specific Eligible Accounts, Borrower
will repay each Advance on the earliest of: (i) the date on which payment is
received of the Financed Receivable with respect to which the Advance was made;
(ii) the date on which the Financed Receivable is no longer an Eligible Account;
(iii) the date on which any Adjustment is asserted to the Financed Receivable
(but only to the extent of the Adjustment if the Financed Receivable remains
otherwise an Eligible Account); (iv) the date on which there is a breach of any
warranty or representation set forth in Section 5.3; or (v) the Maturity Date
(including any early termination). Each payment will also include all accrued
Finance Charges and Collateral Handling Fees with respect to such Advance and
all other amounts then due and payable hereunder.

(b) With respect to Advances made based on Aggregate Eligible Accounts:

(i) Borrower shall pay to Bank, on the first day of each Reconciliation Period,
all accrued Finance Charges and Collateral Handling Fees on the Advances made
based on the Aggregate Eligible Accounts; and

(ii) Borrower shall also pay the principal amount of each Advance made based on
Aggregate Eligible Accounts on the earliest of: (A) the date the Financed
Receivable (or any portion thereof) is no longer an Eligible Account, or an
Adjustment has been made to any portion of the Aggregate Eligible Accounts, or
any Account comprising the Aggregate Eligible Accounts has been paid by the
Account Debtor (but in each case only up to the portion of Advances such that
the aggregate Financed Receivable Balance (net of any Accounts that are paid,
not Eligible Accounts, or subject to an Adjustment) is not less than 125% of the
aggregate Advances made thereon); or (B) the date on which there is a breach of
any warranty or representation set forth in

 

 

--------------------------------------------------------------------------------






Section 5.3; or (C) the Maturity Date (including any early termination); or (D)
as required pursuant to Section 2.1.1(i).”

and inserting in lieu thereof the following:

“2.3.1 Repayment. Borrower will repay each Advance on the earliest of: (a) the
date on which payment is received of the Financed Receivable with respect to
which the Advance was made; (b) the date on which the Financed Receivable is no
longer an Eligible Account; (c) the date on which any Adjustment is asserted to
the Financed Receivable (but only to the extent of the Adjustment if the
Financed Receivable remains otherwise an Eligible Account); (d) the date on
which there is a breach of any warranty or representation set forth in Section
5.3; or (e) the Maturity Date (including any early termination). Each payment
will also include all accrued Finance Charges and Collateral Handling Fees with
respect to such Advance and all other amounts then due and payable hereunder.”

 

10

The Loan Agreement shall be amended by deleting the following appearing as
Sections 6.2 (g) and 6.2(h) thereof in their entirety:

“(g) Immediately upon Borrower ceasing to be Streamline Facility Eligible,
provide Bank with a current aging of Accounts and, to the extent not previously
delivered to Bank, a copy of the invoice for each Eligible Account and an
Advance Request and Invoice Transmittal with respect to each such Account.

(h) Immediately upon Borrower becoming Streamline Facility Eligible, provide
Bank with a current summary aging of Accounts and an Advance Request and Invoice
Transmittal with respect to such Accounts.”

and inserting in lieu thereof the following:

 

“

(g)

Intentionally omitted.

 

(h)

Intentionally omitted.”

 

11

The Loan Agreement shall be amended by deleting the following appearing as
Section 6.7 thereof in its entirety:

“6.7 Financial Covenant - Net Losses. Borrower shall have quarterly net losses
of not more than (a) Four Million Dollars ($4,000,000.00) for the quarter ending
June 30, 2007, (b) Two Million Eight Hundred Thousand Dollars ($2,800,000.00)
for the quarter ending September 30, 2007, and (c) Two Million Four Hundred
Thousand Dollars ($2,400,000.00) for the quarter ending December 31, 2007.”

and inserting in lieu thereof the following:

“6.7 Financial Covenants.

(a) Borrower shall have quarterly net losses of not more than (a) Four Million
Dollars ($4,000,000.00) for the quarter ending June 30, 2007, and

 

 

--------------------------------------------------------------------------------






(b) Two Million Eight Hundred Thousand Dollars ($2,800,000.00) for the quarter
ending September 30, 2007.

(b) Borrower shall have net losses of not more than (a) Four Million Six Hundred
Fifty Thousand Dollars ($4,650,000.00) for the three-month period ending October
31, 2007, (b) Four Million Seven Hundred Fifty Thousand Dollars ($4,750,000.00)
for the three-month period ending November 30, 2007, (c) Four Million One
Hundred Thousand Dollars ($4,100,000.00) for the three-month period ending
December 31, 2007, (d) Four Million Three Hundred Thousand Dollars
($4,300,000.00) for the three-month period ending January 31, 2008, (e) Three
Million Eight Hundred Thousand Dollars ($3,800,000.00) for the three-month
period ending February 29, 2008, and (f) Two Million Six Hundred Thousand
Dollars ($2,600,000.00) for the three-month period ending March 31, 2008.

(c) Borrower shall provide evidence to Bank by December 31, 2007 that Borrower
had license revenue of at least One Million Two Hundred Thousand Dollars
($1,200,000.00) during the quarter ending December 31, 2007.”

 

12

The Loan Agreement shall be amended by inserting the following definitions
appearing alphabetically in Section 13.1 thereof:

“ “Subject Month” is the month which is two (2) calendar months after any
Testing Month.”

“ “Testing Month” is any month with respect to which Bank has tested Borrower’s
Adjusted Quick Ratio in order to determine the Applicable Rate.”

 

13

The Loan Agreement shall be amended by deleting the following definitions
appearing in Section 13.1 thereof:

“ “Aggregate Eligible Accounts” is defined in Section 2.1.1.”

“ “Credit Extension” is any Advance, or any other extension of credit by Bank
for Borrower’s benefit.”

“ “Streamline Facility Eligible” occurs when Borrower has an Adjusted Quick
Ratio of at least 1.30 to 1.0 as of the last day of the immediately preceding
month.”

 

14

The Loan Agreement shall be amended by deleting the following definitions
appearing in Section 13.1 thereof:

“ “Advance Rate” is (a) if Borrower is Streamline Facility Eligible, eighty
percent (80.0%), net of any offsets related to each specific Account Debtor,
other than Deferred Revenue, or such other percentage as Bank establishes under
Section 2.1.1, and (b) if Borrower is not Streamline Facility Eligible, eighty
percent (80.0%), net of any offsets related to each specific Account Debtor,
including, without limitation, Deferred Revenue (except for Deferred Revenue in
connection with licenses, annual maintenance and

 

 

--------------------------------------------------------------------------------






professional service invoices, so long as, at such time, no Event of Default
exists), or such other percentage as Bank establishes under Section 2.1.1.”

“ “Advance Request and Invoice Transmittal” is in the form attached hereto as
Exhibit C and shows Eligible Accounts and/or Aggregate Eligible Accounts which
Bank may finance and, for each such Account, includes the Account Debtor’s,
name, address, invoice amount, invoice date and invoice number.”

“ “Applicable Rate” is (a) at any time that Borrower is not Streamline Facility
Eligible, a per annum rate equal to the Prime Rate plus three-quarters of one
percent (0.75%), and (b) at any time that Borrower is Streamline Facility
Eligible, a per annum rate equal to the Prime Rate plus one-quarter of one
percent (0.25%).”

“ “Eligible Accounts” are billed Accounts in the ordinary course of Borrower’s
business that meet all Borrower’s representations and warranties in Section 5.3,
have been, at the option of Bank, confirmed in accordance with Section 2.1.1
(d), and are due and owing from Account Debtors deemed creditworthy by Bank in
its sole discretion. Without limiting the fact that the determination of which
Accounts are eligible hereunder is a matter of Bank discretion in each instance,
Eligible Accounts shall not include the following Accounts (which listing may be
amended or changed in Bank’s discretion with notice to Borrower):

(a) Accounts that the Account Debtor has not paid within ninety (90) days of
invoice date (or within one hundred twenty (120) days of invoice date for
Accounts for which the Account Debtor is Sun Microsystems);

(b) Accounts for which the Account Debtor does not have its principal place of
business in the United States, unless agreed to by Bank in writing, in its sole
discretion, on a case-by-case basis;

(c) Accounts for which the Account Debtor is a federal, state or local
government entity or any department, agency, or instrumentality thereof except
for Accounts of the United States if the payee has assigned its payment rights
to Bank and the assignment has been acknowledged under the Assignment of Claims
Act of 1940 (31 U.S.C. 3727);

(d) Accounts for which Borrower owes the Account Debtor, but only up to the
amount owed (sometimes called “contra” accounts, accounts payable, pre-bill,
milestone, customer deposits or credit accounts);

(e) Accounts for demonstration or promotional equipment, or in which goods are
consigned, sales guaranteed, sale or return, sale on approval, bill and hold, or
other terms if the Account Debtor’s payment may be conditional;

(f) Accounts for which the Account Debtor is Borrower’s Affiliate, officer,
employee, or agent;

(g) Accounts in which the Account Debtor disputes liability or makes any claim
and Bank believes there may be a basis for dispute (but only up to the disputed
or claimed amount), or if the Account Debtor is

 

 

--------------------------------------------------------------------------------






subject to an Insolvency Proceeding, or becomes insolvent, or goes out of
business; and

(h) Accounts for which Bank reasonably determines collection to be doubtful or
any Accounts which are unacceptable to Bank for any reason.

Notwithstanding the foregoing, when Borrower is Streamline Facility Eligible,
Eligible Accounts shall also not include the following Accounts (which listing
may be amended or changed in Bank’s discretion with notice to Borrower):

(a) Accounts for which the Account Debtor is a federal, state or local
government entity or any department, agency, or instrumentality thereof;

(b) Accounts owing from an Account Debtor (other than Sun Microsystems), fifty
percent (50%) or more of whose Accounts have not been paid within ninety (90)
days of invoice date;

(c) Accounts for which the Account Debtor is Sun Microsystems, fifty percent
(50%) or more of whose Accounts have not been paid within one hundred twenty
(120) days of invoice date; and

(d) Accounts owing from an Account Debtor, including Affiliates, whose total
obligations to Borrower exceed forty percent (40.0%) of all Accounts, for the
amounts that exceed that percentage, unless otherwise approved by Bank in
writing.”

“ “Financed Receivables” are all those Eligible Accounts and Aggregate Eligible
Accounts, including their proceeds which Bank finances and makes an Advance, as
set forth in Section 2.1.1. A Financed Receivable stops being a Financed
Receivable (but remains Collateral) when the Advance made for the Financed
Receivable has been fully paid.”

and inserting in lieu thereof the following:

“ “Advance Rate” is eighty percent (80.0%), net of any offsets related to each
specific Account Debtor, including, without limitation, Deferred Revenue (except
for Deferred Revenue in connection with term licenses), or such other percentage
as Bank establishes under Section 2.1.1.”

“ “Applicable Rate” is a per annum rate equal to the Prime Rate plus one and
one-quarter of one percent (1.25%); provided, however, for any Subject Month (as
of the first calendar day of such month), to the extent that Borrower maintained
an Adjusted Quick Ratio of at least 1.3 to 1.0 at all times during the
applicable Testing Month, the Applicable Rate shall be a per annum rate equal to
the Prime Rate plus three-quarters of one percent (0.75%).”

“ “Eligible Accounts” are billed Accounts in the ordinary course of Borrower’s
business that meet all Borrower’s representations and warranties in Section 5.3,
have been, at the option of Bank, confirmed in accordance with Section 2.1.1
(d), and are due and owing from Account Debtors deemed creditworthy by Bank in
its sole discretion. Without limiting the fact that the

 

 

--------------------------------------------------------------------------------






determination of which Accounts are eligible hereunder is a matter of Bank
discretion in each instance, Eligible Accounts shall not include the following
Accounts (which listing may be amended or changed in Bank’s discretion with
notice to Borrower):

(a) Accounts that the Account Debtor has not paid within ninety (90) days of
invoice date (or within one hundred twenty (120) days of invoice date for
Accounts for which the Account Debtor is Sun Microsystems);

(b) Accounts for which the Account Debtor does not have its principal place of
business in the United States, unless agreed to by Bank in writing, in its sole
discretion, on a case-by-case basis;

(c) Accounts for which the Account Debtor is a federal, state or local
government entity or any department, agency, or instrumentality thereof except
for Accounts of the United States if the payee has assigned its payment rights
to Bank and the assignment has been acknowledged under the Assignment of Claims
Act of 1940 (31 U.S.C. 3727);

(d) Accounts for which Borrower owes the Account Debtor, but only up to the
amount owed (sometimes called “contra” accounts, accounts payable, pre-bill,
milestone, customer deposits or credit accounts);

(e) Accounts for demonstration or promotional equipment, or in which goods are
consigned, sales guaranteed, sale or return, sale on approval, bill and hold, or
other terms if the Account Debtor’s payment may be conditional;

(f) Accounts for which the Account Debtor is Borrower’s Affiliate, officer,
employee, or agent;

(g) Accounts in which the Account Debtor disputes liability or makes any claim
and Bank believes there may be a basis for dispute (but only up to the disputed
or claimed amount), or if the Account Debtor is subject to an Insolvency
Proceeding, or becomes insolvent, or goes out of business; and

(h) Accounts for which Bank reasonably determines collection to be doubtful or
any Accounts which are unacceptable to Bank for any reason.”

“ “Financed Receivables” are all those Eligible Accounts, including their
proceeds which Bank finances and makes an Advance, as set forth in Section
2.1.1. A Financed Receivable stops being a Financed Receivable (but remains
Collateral) when the Advance made for the Financed Receivable has been fully
paid.”

“ “Invoice Transmittal” shows Eligible Accounts which Bank may finance and, for
each such Account, includes the Account Debtor’s, name, address, invoice amount,
invoice date and invoice number.”

 

--------------------------------------------------------------------------------






 

 

15

The Loan Agreement is hereby amended by deleting the Compliance Certificate
attached as Exhibit B thereto and inserting in lieu thereof the Compliance
Certificate attached as Schedule 1 hereto.

 

16

The Loan Agreement is hereby amended by deleting Exhibit C thereto in its
entirety.

 

B.

Waiver. Bank hereby waives Borrower’s existing default under the Loan Agreement
by virtue of Borrower’s failure to comply with the financial covenant set forth
in Section 6.7(a) as of the quarter ended September 30, 2007. Bank’s waiver of
Borrower’s compliance of said affirmative covenant shall apply only to the
foregoing specific period. Notwithstanding the foregoing, Bank’s waiver of
Borrower’s compliance of said affirmative covenant is expressly conditioned upon
the occurrence of the Equity Event. As used herein, Equity Event shall mean the
receipt by Borrower, from new or existing investors of Borrower, after the date
of this Loan Modification Agreement, of proceeds of equity or Subordinated Debt,
in form and substance acceptable to Bank in Bank’s sole and absolute discretion,
resulting in unrestricted net cash proceeds to Borrower of at least Three
Million Five Hundred Thousand Dollars ($3,500,000.00).

4. FEES. Borrower shall pay to Bank a modification fee equal to Ten Thousand
Dollars ($10,000.00) which fee shall be due on the date hereof and shall be
deemed fully earned as of the date hereof. Borrower shall also reimburse Bank
for all legal fees and expenses incurred in connection with this amendment to
the Existing Loan Documents.

5. RATIFICATION OF IP SECURITY AGREEMENT. Borrower hereby ratifies, confirms and
reaffirms, all and singular, the terms and conditions of the IP Security
Agreement and acknowledges, confirms and agrees that the IP Security Agreement
contains an accurate and complete listing of all Intellectual Property
Collateral as defined therein.

6. RATIFICATION OF PERFECTION CERTIFICATE. Borrower hereby ratifies, confirms
and reaffirms, all and singular, the terms and disclosures contained in a
certain Perfection Certificate dated as of July 18, 2007 between Borrower and
Bank, and acknowledges, confirms and agrees the disclosures and information
Borrower provided to Bank in the Perfection Certificate have not changed, as of
the date hereof.

7. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

8. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.

9. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

 

 

--------------------------------------------------------------------------------






10. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.

11. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.

[The remainder of this page is intentionally left blank]

 

 

--------------------------------------------------------------------------------






This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

 

BORROWER:

 

BANK:


AXS-ONE INC.

 

SILICON VALLEY BANK

By: 


/s/ Joseph P. Dwyer

 

By: 


/s/ Christine Egitto

Name: 

Joseph P. Dwyer

 

Name: 

Christine Egitto

Title: 

CFO

 

Title: 

VP

 

 

--------------------------------------------------------------------------------






Schedule 1

EXHIBIT B

[img1.jpg]


SPECIALTY FINANCE DIVISION

Compliance Certificate

I, an authorized officer of AXS-ONE INC. (“Borrower”) certify under the Second
Amended and Restated Loan and Security Agreement (the “Agreement”) between
Borrower and Silicon Valley Bank (“Bank”) as follows (all capitalized terms used
herein shall have the meaning set forth in the Agreement):

Borrower represents and warrants for each Financed Receivable:

Each Financed Receivable is an Eligible Account.

Borrower is the owner with legal right to sell, transfer, assign and encumber
such Financed Receivable;

The correct amount is on the Invoice Transmittal and is not disputed;

Except with respect to Deferred Revenue to the extent that it is not offset in
accordance with the definition of Advance Rate, payment is not contingent on any
obligation or contract and Borrower has fulfilled all its obligations as of the
Advance Request and Invoice Transmittal date;

Each Financed Receivable is based on an actual sale and delivery of goods and/or
services rendered, is due to Borrower, is not past due or in default, has not
been previously sold, assigned, transferred, or pledged and is free of any
liens, security interests and encumbrances other than Permitted Liens;

There are no defenses, offsets, counterclaims or agreements for which the
Account Debtor may claim any deduction or discount;

It reasonably believes no Account Debtor is insolvent or subject to any
Insolvency Proceedings;

It has not filed or had filed against it Insolvency Proceedings and does not
anticipate any filing;

Bank has the right to endorse and/ or require Borrower to endorse all payments
received on Financed Receivables and all proceeds of Collateral.

No representation, warranty or other statement of Borrower in any certificate or
written statement given to Bank contains any untrue statement of a material fact
or omits to state a material fact necessary to make the statement contained in
the certificates or statement not misleading.

Additionally, Borrower represents and warrants as follows:

Borrower and each domestic Subsidiary is duly existing and in good standing in
its state of formation and qualified and licensed to do business in, and in good
standing in, any state in which the conduct of its business or its ownership of
property requires that it be qualified except where the failure to do so could
not reasonably be expected to cause a Material Adverse Change. The execution,
delivery and performance of the Loan Documents have been duly authorized, and do
not conflict with Borrower’s organizational documents, nor constitute an event
of default under any material agreement by which Borrower is bound. Borrower is
not in default under any agreement to which or by which it is bound in which the
default could reasonably be expected to cause a Material Adverse Change.

 

 

--------------------------------------------------------------------------------






Borrower has good title to the Collateral, free of Liens except Permitted Liens.
All inventory is in all material respects of good and marketable quality, free
from material defects.

Borrower is not an “investment company” or a company “controlled” by an
“investment company” under the Investment Company Act. Borrower is not engaged
as one of its important activities in extending credit for margin stock (under
Regulations X, T and U of the Federal Reserve Board of Governors). Borrower has
complied in all material respects with the Federal Fair Labor Standards Act.
Borrower has not violated any laws, ordinances or rules, the violation of which
could reasonably be expected to cause a Material Adverse Change. None of
Borrower’s or any Subsidiary’s properties or assets has been used by Borrower or
any Subsidiary or, to the best of Borrower’s knowledge, by previous Persons, in
disposing, producing, storing, treating, or transporting any hazardous substance
other than legally. Borrower and each Subsidiary has timely filed all required
tax returns and paid, or made adequate provision to pay, all material taxes,
except those being contested in good faith with adequate reserves under GAAP.
Borrower and each Subsidiary has obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all government authorities that are necessary to continue its business as
currently conducted except where the failure to obtain or make such consents,
declarations, notices or filings would not reasonably be expected to cause a
Material Adverse Change.

Borrower is in compliance with the financial covenants set forth in Section 6.7
of the Agreement.

All representations and warranties in the Agreement are true and correct in all
material respects on this date, and Borrower represents that there is no
existing Event of Default.

Financial Covenants

 

 

 

Required

 

Actual

 

Compliance

Maximum Net Loss (quarterly)

 

$______*

 

$______

 

Yes   No

* As set forth in Section 6.7(a) of the Agreement.

 

 

 

Required

 

Actual

 

Compliance

Maximum Net Loss (three-month)

 

$______*

 

$______

 

Yes   No

* As set forth in Section 6.7(b) of the Agreement.

 

 

 

Required

 

Actual

 

Compliance

License Revenue (as of 12/31/07)

 

$1,200,000

 

$______

 

Yes   No

 

Sincerely,

 

 

 



 

 

 

       



 

 

 

Signature

 

 

 

 

 

 

 

Title

 

 

 

 

 

 

 

Date

 

 

 

 

 

--------------------------------------------------------------------------------